     Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 1 of 10 PageID #:145




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA,              )
    Plaintiff,                         )
                                       )       20 CR 443
v.                                     )       Honorable Robert W. Gettleman
                                       )
JOHN SEIWERT,                          )
    Defendant.                         )

     DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO
                       SUPPRESS STATEMETNS

       NOW COMES defendant, JOHN SEIWERT, by and though his attorney,

QUINN A. MICHAELIS, and respectfully submits the following reply to the

Government’s Response to Defendant’s Motion to Suppress Statements. In support,

Mr. Seiwert states as follows:

       I.     Mr. Seiwert Was In Custody

       “The initial determination of custody depends on the objective circumstances

of the interrogation, not on the subjective views harbored by either the

interrogating officers or the person being questioned. United States v. James, 113

F.3d 721, 726 (7th Cir. 1997), quoting Stansbury v. California, 511 U.S. 318, 323

(1994). The Seventh Circuit has identified the following factors that the Court

should consider in determining whether a person is in custody:

       (1) The encounter in a public place;
       (2) The suspect consented to speak to the officers;
       (3) The officers informed the individual that he was not under arrest;
       (4) The individuals were moved to another area;
       (5) There was a threatening presence of several officers and a display of
           weapons or physical force;
       (6) The officers deprived the suspect of documents needed to depart; and



                                           1
   Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 2 of 10 PageID #:146




      (7) The officers tone of voice was such that their request would likely be
          obeyed.
      United States v. Ambrose, 668 F.3d 943, 956 (7th Cir. 2012).


      Here, the factors suggesting that Mr. Seiwert was in custody are as follows:

   (1) The encounter was not in a public place. The bulk of the encounter occurred

      inside an interrogation room at the Midlothian police department.

   (2) While the reports indicate that Mr. Seiwert agreed to accompany agents to

      the police department for questioning, his initial agreement is the only

      relevant part of the encounter that was not videotaped.

   (3) Before Mr. Seiwert and Individual A were transported to the police seized

      Mr. Seiwert’s cell phone, (Doc. 52, Ex A). It further appears that Mr. Seiwert

      did not have a wallet with him, and it is unclear from the reports whether the

      $600 in cash that was found during the pat down search of Mr. Seiwert was

      returned to him when it was found.

   (4) Mr. Seiwert was transported from his home to a police station in the back of

      “Midlothian PD caged vehicle.” (Doc. 52, Ex A)

   (5) Questioning at the police station occurred in a room with the door closed and

      with two armed federal agents whose firearms were visible on their hips.

   (6) Instead of leaving at the conclusion of the interviews, Mr. Seiwert and

      Individual A remained at the police station while Officer Kickert stood near.

      (See Gov. Ex G).

      Even if Mr. Seiwert was told he was free to leave, he had no way to leave—he

was driven to the police station in a police car, he did not have a phone, and he did



                                          2
   Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 3 of 10 PageID #:147




not have a wallet. The encounter had all the trappings of custody, from Mr.

Seiwert’s transport to the police station in the back of a caged police car, to his

placement in an interrogation room with two armed agents. Most importantly, Mr.

Seiwert indicated that he would become sick from withdrawals if he were not given

any drugs. See Gov. Ex. G. If he were free to leave as the government argues, he

would have left the police department after the first interview to obtain the drugs

that he was repeatedly concerned about from the car ride to the station until after

his interview. Mr. Seiwert stayed seated, and repeatedly requested that the officers

leave the drug evidence behind for him to use, instead of simply leaving the station

to go purchase the drugs he was concerned he would begin to withdraw from.

Further, the agents tell Mr. Seiwert after they speak to individual A, they will take

him where he needs to go—indicating he must stay at the police station and could

not leave until Individual A spoke with the agents, and the agents could drive Mr.

Seiwert somewhere else. See Gov. Ex. D at 52:00.

      Under the totality of the circumstances, Mr. Seiwert was in “in custody” for

purposes of Miranda.



      II.    The Statement Was The Product Of Law Enforcement Coercion.

      “Coercive police activity is a necessary predicate to the finding that a

confession is not ‘voluntary’ within the meaning of the Due Process Clause.”

Colorado v. Connelly, 479 U.S. 157, 167 (1986). When the interrogating officers

have reason to know a suspect is under the influence of drugs or alcohol, "a lesser




                                            3
   Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 4 of 10 PageID #:148




quantum of coercion may be sufficient to call into question the voluntariness of the

confession." United States v. Carson, 582 F.3d 827, 833-34 (7th Cir. 2009)

(quoting United States v. Haddon, 927 F.2d 942, 946 (7th Cir. 1991)).

      Deprivation of sleep can amount to law enforcement coercion and can be

considered physical punishment. Schneckloth v. Bustamonte, 412 U.S. 218, 226

(1972), citing Reck v. Pate, 367 U.S. 433 (1961), see also, Ashcroft v. Tennessee, 322

U.S. 143, 153 (1944), Andersen v. Thieret, 903 F.2d 526, 530 (7th Cir. 1990) (stating

that “[f]ood, sleep, and water deprivation and a mentally coercive interrogation”

would produce involuntary confession. Further citing Ashcoft as holding that

continuous interrogation by multiple interrogators is a factor making confessions

involuntary.), United States v. Gillaum, 372 F. 3d 848, 856-7 (7th Cir. 2004).

      Not only did the officers know that Mr. Seiwert was sleep deprived from his

behavior, but Mr. Seiwert told the agents at the beginning of the interrogation that

he had been up all night. As early as the car ride to the police station, Mr. Seiwert

appeared to be nodding off, both at the beginning of the ride, at minute 5:05-5:38,

and at the end of the car ride while Mr. Seiwert appears to fall asleep, at minute

11:45. See Gov. Ex. C.

       It is clear from the video of the actual interrogation that Mr. Seiwert wanted

to sleep. As soon as he entered the interrogation room and sat down he placed his

head in his hands. When one of the agents left the room to find a pen, Mr. Seiwert

placed his head down in his arms, apparently trying to sleep. He did not speak with

the other agent in the room , and maintained this resting posture even when the




                                          4
   Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 5 of 10 PageID #:149




other agent returned to the room. He did not pick his head up off the table until the

agent told him to look at him.

      During the most important part of the interrogation, when Mr. Seiwert was

being read his Miranda rights, his head was in his arms, turned away from the

agent, turned in a manner indicating that he is trying to block out the light from

the room, and he was not following along with the agent reading those rights to

him. When the agent asked him if he understands his rights, he wobbles his head

on his arms, but does not orally indicate a response to the agent’s questions. At the

moment Mr. Seiwert picks his head up off the table, the agent pulls the document

away from Mr. Seiwert who has not read the form along with the agent.       After

signing the form, Mr. Seiwert begins to rub his eyes and then places his head back

on the table in a sleeping position. He remains in this position as the Agent asks for

biographical information, Mr. Seiwert’s statements are mumbled and trail off as he

recites some of this information. The agent then tells Mr. Seiwert to sit up, and he

again begins rubbing his eyes, and tells the agents that he has been up all night

cleaning the house. Both Mr. Seiwert’s statements and his behavior clearly indicate

that he was exhausted and wanted to sleep. The agents did not allow him that

sleep, and instead continued with their unrelenting questioning. As one agent

searches through his phone for new topics to bring up, the other steps and continues

the questioning. There is hardly a break in the questioning, and the questions

repeatedly skip from topic to topic.




                                          5
   Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 6 of 10 PageID #:150




         At one point, Mr. Seiwert indicates that he doesn’t know anything about

what the agent is asking, is interrupted by the agent, and in response Mr. Seiwert

states, “what do you want me to know about him?” Gov. Ex. E at 20:55. This is but

one example of the agents talking over Mr. Seiwert and interrupting him when he

indicates that he doesn’t know anything about a particular item.

         Later in the interrogation Mr. Seiwert begins yawning repeatedly between

questions. At Government Exhibit D, 30:39, Mr. Seiwert begins to yawn. As Mr.

Seiwert attempts to explain how contacts are saved in his phone, the agent shouts

something inaudible as Mr. Seiwert attempts to answer the question. Mr. Seiwert

yawns again and then puts his head in his hand. Id. at. 31:24 At minute 33:06, Mr.

Seiwert yawns and states, “I’m so beat.” The agent presses on with his questions

and does not acknowledge Mr. Seiwert’s expression of exhaustion. At minute

34:26, Mr. Seiwert begins yawning again (lasting for 10 seconds), and eventually

puts his head back down in his arms. Yawning again at minute 36:58 and 37:32,

Mr. Seiwert frequently rests his head on the table in a manner indicating he is

trying to sleep. At 45:00 Mr. Seiwert raises his head up and swears before yawning

again. At minute 45:18, Mr. Seiwert shakes his head, apparently trying to stay

awake, before putting his head back on his arms and then yawning again at 45:33.

Mr. Seiwert begins rubbing his eyes again at minute 46:02, and yawns loudly at

46:32, and 48:05. By minute 49:48, Mr. Seiwert begins shivering and yawning

again.




                                           6
   Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 7 of 10 PageID #:151




      The agent tells Mr. Seiwert that his father would not want one of his guns on

the street. Id. at 50:15. Mr. Seiwert falls silent then states “oh man” and shivers.

Id. at 50:24. The agent then asks Mr. Seiwert if he needs a sip of water, and Mr.

Seiwert yawns and shakes his head no, blinks his eyes in an exaggerated manner,

and begins to wobble in his chair. Id. at 50:25. The agent then tells Mr. Seiwert

that the agent could “talk all night.” Id at 50:34. Exhausted, Mr. Seiwert replies, “I

don’t know what else you want from me.” Id at 50:39.

      Immediately the agent places another photograph in front of Mr. Seiwert.

After stating he doesn’t know anything about the individual, he begins answering

the agents questions with just nods of his head as he repeatedly catches himself

while leaning forward. Id. at 50:45-51:25

      At 51:50 the agents finally tell Mr. Seiwert that he can take a break to rest,

and as the agent explains this, Mr. Seiwert slowly leans forward again as if he is

already falling asleep. The interview continues after the agents spoke with

Individual A. As Mr. Seiwert reenters the interrogation room, the agent states “I

know you’re tired, I just woke you up.” Gov. Ex. F at 00:39

      Under the totality of the circumstances, Mr. Seiwert’s statements were not

simply the product of intoxication, but the result of coercive law enforcement

behavior. The agents continued to questions Mr. Seiwert in the face of his clear

exhaustion, with barely a break in between questions. Such sleep deprivation

amounted to coercion.




                                          7
   Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 8 of 10 PageID #:152




         III.   The Statements Were Not Voluntary.

         In addition, a valid waiver of Miranda rights is necessary before a custodial

statement may be admitted. Miranda v. Arizona, 384 U.S. 436, 476, 86 S.Ct. 1602,

16 L.Ed.2d 694 (1966) A valid waiver is necessary but not sufficient for a voluntary

statement: a statement may still be found involuntary under the totality of the

circumstances even though the waiver was valid. Baskin v. Clark, 956 F.2d 142, 145

(7th Cir.1992)

         At the start of the interrogation at the police station, the agents knew that

Mr. Seiwert had ingested crack cocaine a few hours before the questioning began.

They pressed further for more information and Mr. Seiwert told the agents that he

was a daily user of ½ gram of crack cocaine and ½ gram of heroin. See Gov. Ex. G.

Further, Mr. Seiwert’s behavior during the car-ride to the police station and his

behavior at the police station indicate that the drugs he admitted to using only a

few hours previous were still affecting his system.

         While in the police vehicle, Mr. Seiwert’s speech is slurred and he fidgets

around in his seat during the ride. His mood cycles between jovial, to pleading, to

irritated that the officers will not leave the drugs they find at the house. See Gov.

Ex. C.

At the station, Mr. Seiwert’s mood continues to change frequently, going from

putting his head in his hands to suddenly turning and laughing with the agent. See

Gov. Ex. D at 2:15. His speech is mumbled and trailing throughout the

interrogation. Further, the agents indicate that they are concerned enough about




                                             8
   Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 9 of 10 PageID #:153




Mr. Seiwert’s state that they intend to get him help—after the interrogation. There

can be no doubt that the agents knew that Mr. Seiwert was still under the influence

of whatever substances he had used before law enforcement arrived at Mr. Seiwert’s

home. They could observe it from his behavior and even asked him for details about

his drug use. Most importantly, when the agent asked Mr. Seiwert if he was still

under the influence of drugs, Mr. Seiwert shrugged and said “I guess.”

      Not only did Mr. Seiwert lack the ‘“full awareness” of both the nature of the

right being abandoned and the consequences of the decision to abandon it,” Moran

v. Burbine 475 U.S. 412, 421 (1986), but under the totality of the circumstances, Mr.

Seiwert’s statements to law enforcement were not voluntary because they were the

result of coercive sleep deprivation and intoxication.

      IV.     CONCLUSION

      For the reasons stated above and in his Motion to Suppress Statements, Mr.

Seiwert respectfully requests this Court grant his motion to suppress statements.

Respectfully Submitted,

s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney for John Seiwert
73 W. Monroe, Suite 106
Chicago, IL 60603
312-714-6920




                                           9
  Case: 1:20-cr-00443 Document #: 59 Filed: 07/26/21 Page 10 of 10 PageID #:154




                           CERTIFICATE OF SERVICE

      I hereby certify that on July 26, 2021, I electronically filed the above

   DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO
                     SUPPRESS STATEMETNS

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

      Respectfully Submitted on July 26, 2021.


By Her Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney For JOHN SEIWERT
73 W. Monroe, Suite 106
Chicago, Illinois 60603
312-714-6920




                                          10
